Citation Nr: 1011218	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-16 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a 
respiratory disorder, to include asthma, bronchitis and 
emphysema.



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1973 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  
By that rating action, the RO determined that new and 
material evidence had not been presented to reopen the claim 
for service connection for bronchial asthma, bronchitis and 
emphysema.  The Veteran timely appealed the RO's June 2007 
rating action to the Board, and this appeal ensued.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional evidentiary development is necessary.  In May 
2006, the Veteran's mother and two sisters submitted that the 
Veteran began receiving private treatment for respiratory 
difficulties after his discharge from service in 1975, from a 
Dr. W, in Fayetteville.  A review of the record reveals that 
private treatment records have not been requested prior to 
1980 - largely because up until this time there was no 
indication that the Veteran had received such treatment.  

In Graves v. Brown, 8 Vet. App. 522 (1996), it was held that 
where a veteran had referred to existing and known evidence 
that would serve to reopen a claim that had previously been 
denied and not appealed, VA had a duty under the previously 
existing 38 U.S.C.A § 5103 to inform the claimant of the 
evidence "necessary to complete the application." Revisions 
in the law have not altered the Graves ruling. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002). In 
particular, under 38 U.S.C. § 5103(a), VA "shall" notify the 
claimant and the representative of any information, medical 
or lay evidence not previously provided that is "necessary to 
substantiate the claim."

Accordingly, a remand is necessary to secure any outstanding 
private treatment records dating from the Veteran's discharge 
from service.

The Veteran's claim has been continually denied because the 
evidence of record did not show that he incurred or 
aggravated a respiratory disorder during active military 
service.  Although the Veteran was shown on periodic reserve 
forces medical examinations to have had a history of asthma, 
the RO has continually denied the claim, or its reopening, on 
the basis that no competent medical examiner has opined that 
the disorder began during such active (i.e., not reserve) 
military service.  

If deemed appropriate by the RO/AMC upon the submission of 
new and material evidence or as otherwise appropriate, a VA 
examination may be necessary to determine the likelihood of 
an etiological relationship between the Veteran's current 
respiratory disorder and his active duty service period.  See 
generally McClendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 C.F.R. § 4.2 (If the findings on an examination report do 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and request that he identify all health 
care providers who have treated him for a 
respiratory disorder, to include asthma, 
bronchitis and emphysema, since he was 
discharged from service in July 1975.  
Specifically, the RO should attempt to 
obtain the private treatment records from 
Dr. W, in Fayetteville, as alluded to by 
the Veteran's mother and sisters.  

2.  After securing any appropriate 
consent from the Veteran, VA must attempt 
to obtain copies of all treatment records 
identified by the Veteran that have not 
been previously secured.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran and him to 
provide arrange for the delivery of such 
medical records by Dr. W.

3.  If new and material evidence is 
secured or such action is otherwise 
appropriate, the AMC/RO may direct a VA 
examination to determine if the Veteran  
has any respiratory disability that may 
be linked to active service.  McClendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006); 
see Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. 
§ 5103A(d)(2), VA was to provide a 
medical examination as "necessary to 
make a decision on a claim, where the 
evidence of record, taking into 
consideration all information and lay or 
medical evidence [including statements of 
the claimant]; contains competent 
evidence that the claimant has a current 
disability, or persistent or recurrent 
symptoms of disability; and indicates 
that the disability or symptoms may be 
associated with the claimant's active 
military, naval, or air service; but does 
not contain sufficient medical evidence 
for the [VA] to make a decision on the 
claim.").

4.  Following completion of all indicated 
development to the extent possible, the 
AMC/RO must readjudicate the application 
to reopen the claim of service connection 
for a respiratory disorder, to include 
asthma, bronchitis and emphysema, based 
on all relevant evidence on file.  If the 
appeal continues to be denied, the AMC/RO 
must provide the Veteran and his 
representative, if any, with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  
Thereafter, if indicated, the case should 
be returned to the Board for the purpose 
of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


